Citation Nr: 1614644	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-32 130	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for postoperative residuals of a left shoulder separation. 

2.  Entitlement to a rating higher than 30 percent for residuals of a fractured left foot. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for these claims, the Veteran testified at a videoconference hearing in December 2014 before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is of record.  In February 2015, the Board remanded these claims and a claim for a total disability rating due to individual unemployability (TDIU) for additional development.  And in a January 2016 rating decision since issued, on remand, the TDIU claim was granted retroactively effective from April 27, 2012.  The April 27, 2012 effective date for the TDIU is the same effective date of the Veteran's combined 80 percent rating (he previously had a combined disability rating of 30 percent from December 16, 2008, 20 percent from January 1, 1980, 100 percent from November 1, 1979, and 20 percent from October 8, 1977).

The RO or Appeals Management Center (AMC) did not address the issue of entitlement to a TDIU prior to the July 2014 rating decision initially considering and denying this claim.  However, when evidence of unemployability is received during the course of an appeal for a higher rating for a service-connected disability that at least has some role in the Veteran's unemployability, the TDIU claim will be considered "part and parcel", so derivative, of the claim for a higher (increased) rating for the underlying service-connected disability(ies).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran filed his claim for an increased rating for his service-connected left shoulder and left foot disabilities in December 2008.  The evidence (including especially a February 2009 VA examination report) does not suggest he was unemployable because of these service-connected disabilities prior to December 2008, although his March 2014 TDIU application indicates he has been unemployed since early 2005.  In the January 2016 rating decision the RO noted that entitlement to a TDIU was being granted effective April 27, 2012, because the Veteran's claim for a TDIU was received within one year of the rating decision granting an increase in the evaluations for his service-connected disabilities, which in turn allowed him to meet the schedular requirements for a TDIU, and since the claim had been continuously prosecuted throughout the appeals process.  Inasmuch as a TDIU was not available prior to April 27, 2012 on a schedular basis under 38 C.F.R. § 4.16(a), and since there is not the required suggestion of extra-schedular entitlement prior to then alternatively under the special provisions of § 4.16(b), the Board finds that the grant of the TDIU as of April 27, 2012 represents a total grant of that benefit on appeal such that the claim is no longer before the Board.  Indeed, the Veteran has not separately appealed the effective date of the grant of this benefit, and he must for the Board to have jurisdiction to consider this "downstream" issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

As for the claims that are still before the Board, namely, for a rating higher than 20 percent for the postoperative residuals of the left shoulder separation and for a rating higher than 30 percent for the residuals of the fractured left foot, these claims require even more development before being decided on appeal, so the Board is again remanding them to the Agency of Original Jurisdiction (AOJ).


REMAND

As already alluded to, the Board previously remanded these claims in February 2015 to obtain all outstanding VA and private treatment records, that is, to the extent relevant to these claims.  VA treatment records since have been obtained and associated with the virtual file.  But private treatment records, for which the Veteran provided the required information to obtain, conversely have not been obtained and associated with the virtual file so they, too, may be considered.


In a September 2015 letter to the AOJ, the Veteran indicated he was providing the names and addresses of health care providers that had treated his left shoulder and left foot disabilities in recent years, as the Board had requested when previously remanding these claims.  He indicated that he had included a statement of release for East Point Health Center in East Point, Georgia.  Later in September 2015 the AOJ also received a release from the Veteran requesting it obtain other records from Dr. Debra Henry of Atlanta, Georgia (dating from 2000 to the present).

It appears that, in response, the AOJ made one unsuccessful attempt to retrieve records from Dr. Henry.  (See September 2015 VA letter to the Veteran).  But VA's duty to assist a claimant in obtaining evidence includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, so including private records.  And reasonable efforts will generally consist of an initial request for the records and if, as here, the records are not received, at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1).  There has been no response to the initial request from Dr. Henry.  The AOJ therefore should make a follow-up request for this doctor's records.  Moreover, there is no indication in the file that the Veteran's other indicated private records have been requested, much less obtained, from East Point Health Center in East Point, Georgia.  For these reasons and bases, there has not been compliance with the Board's prior remand directives, even the acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


Accordingly, these claims are again REMANDED for the following still additional development and consideration:

1.  Make at least one follow-up request to try and obtain the Veteran's records (dating from 2000 to the present) from Dr. Debra Henry of Atlanta, Georgia

Since additionally indicated, also request all relevant treatment records concerning the Veteran from the East Point Health Center in East Point, Georgia.

The requests for these additional records must comply with 38 C.F.R. § 3.159(c)(1) since they are not in the custody of a Federal department or agency.  If unable to obtain these records (or they no longer exist), this must be documented in the file and the Veteran and his representative appropriately notified.  See 38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate these claims for higher ratings for the left shoulder and left foot disabilities in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

